DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/16/2020.  An initialed copy is attached to this Office Action.

Response to Amendment
The cancellation of Claims 1-30 and the addition of Claims 31-50, filed 12/16/2020, is acknowledged and accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49, 50, and 54-65 of U.S. Patent No. 10,663,771. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in U.S. Patent No. 10,663,771 encompass the claim limitations in Application 16/874,302.

US Application 16/874,302
PG PUB 2021/0088814
U.S. Patent No. 10, 663, 771
Claim 31:
A vehicle comprising: 

a switchable optical filter comprising 

a layer of switchable material, the switchable material comprising: 

a photochromic compound configured to cause the switchable material to transition from a first state to a second state in response to light of a wavelength within a first range of wavelengths, and

from the second state to the first state in response to light of a wavelength within a second range of wavelengths, 















wherein a light transmittance of the switchable optical filter in the first state is greater than a light transmittance of the switchable optical filter in the second state.
Claim 49:
An automotive glazing comprising: 

a switchable optical filter comprising 


a layer of switchable material, the switchable material comprising: 

a photochromic compound configured to cause the switchable material to transition from a first state to a second state in response to light of a wavelength within a first range of wavelengths, and 

from the second state to the first state in response to light of a wavelength within a second range of wavelengths; or a photochromic and thermochromic compound configured to cause the switchable material to: transition from the first state to the second state in response to light of a wavelength within the first range of wavelengths, and from the second state to the first state in response to heat; or transition from the first state to the second state in response to heat, and from the second state to the first state in response to light of a wavelength within the second range of wavelengths, 

wherein a light transmittance of the switchable optical filter in the first state is greater than a light transmittance of the switchable optical filter in the second state 
Claim 32
Claim 56
Claim 33
Claim 54
Claim 34
Claim 55
Claim 35
Claim 56
Claim 36
Claim 57
Claim 37
Claim 58

Claim 60
Claim 39
Claim 61
Claim 40
Claim 62
Claim 41
Claim 63
Claim 42
Claim 64
Claim 43
Claim 50
Claim 44
Claim 53
Claim 45
Claim 59 
Claim 46
Claim 65
Claim 47
Claim 49
Claim 48
Claim 56
Claim 49
Claim 54
Claim 50
Claim 50


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872